Title: Treasury Department Circular to the Collectors of the Customs, 27 January 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department Jany 27th. 1790
Sir
The adoption of the Constitution of the United States by the state of North Carolina, having raised a question concerning the operation of the 39th. Section of the Collection bill and the 3d. Section of the Act for suspending part of that Act and for other purposes; it is incumbent upon me to give my opinion upon the subject; which is, that they were virtually repealed by that adoption.
Among other reasons for this opinion, is that article of the Constitution which declares that all duties, imposts and excises shall be uniform throughout the United States.
I am Sir   Your Obedt. servant
A HamiltonSecy of the Treasy
 